Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10 of applicant arguments/remarks, filed 05/06/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments, see pages 10-13 of applicant arguments/remarks, filed 05/06/2022, with respect to the previous prior art rejections of the independent claims have been fully considered and are persuasive.  The previous prior art rejections of the independent claims have been withdrawn. Please see below.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 12-13, the closest prior art is considered previously cited Weissenberger (US 5,623,207) and Kondo (US 2016/0274207). Weissenberger and Kondo teach most of the limitations disclosed in said independent claims (see previously mailed office action dated 01/07/2022). However, both Weissenberger and Kondo are silent in teaching “when a deviation from the predetermined relationship between the first accumulated phase and the second accumulated phase exceeds a threshold value, increasing a time between the plurality of RF refocusing pulses, and wherein the first accumulated phase and the second accumulated phase in the object under examination are a result of a magnetization in the object under examination that forms a stimulated echo having a different amount of accumulated phase than a magnetization in the object under examination that forms a spin echo.” In fact, Weissenberger seems to teach away from these limitations, in Fig. 5 (conventional sequence), the gradients GR between the refocusing pulses RF2 and RF3 have a total length of 8 units (scaled length 2 for each gradient, which there are 4). After compensation in Fig. 6, the total length of the gradients GR is still 8 units (scaled length 1 for two negative gradients and scaled length 3 for two positive gradients). Therefore, there does not seem to be an increase between RF refocusing pulses if both scaled lengths = 8. Therefore, claims 1 and 12-13 are considered allowable.
	Claims 2-11 and 14-19 are considered allowable for depending on one of said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896